 



Exhibit 10.18
Summary Sheet for Director Compensation and Executive Cash
Compensation and Performance Criteria Under Executive
Officers Variable Pay Plan
March 12, 2008
Director Compensation
The Company pays its Chairman of the Board an annual retainer of $60,000 and
provides him office space that has a rental value of approximately $6,000 per
year. The Company pays each of its other non-employee directors an annual
retainer of $30,000. The chair of the Audit Committee receives an additional
annual fee of $15,000. The chairs of each of the Compensation Committee and the
Nominating and Corporate Governance Committee receive an additional annual fee
of $5,000. Non-chair members of the Audit Committee receive an additional $5,000
annual fee. All director fees are payable to directors in quarterly
installments.
In addition to annual fees, each new non-employee director is entitled to
receive, at or following the Company’s annual meeting at which he or she is
first elected, a one-time grant of stock of the Company valued at $20,000.
Thereafter, at or following each subsequent annual meeting of shareholders, each
non-employee director is entitled to receive a grant of stock of the Company
valued at $12,000.
The Company’s President and Chief Executive Officer is not separately
compensated outside of his employment agreement for service as a director.
Executive Cash Compensation
The following table sets forth the 2008 base salary of each of the Company’s
executive officers:

              2008 Base       Salary  
Anupam Narayan

  $ 360,000  
President, Chief Executive
Officer and Chief Financial Officer
       
 
       
John M. Taffin

  $ 220,500  
Executive Vice President, Hotel Operations
       
 
       
Thomas L. McKeirnan

  $ 209,000  
Senior Vice President, General
Counsel, and Secretary
       

2007 Performance Criteria Under Executive Officers Variable Pay Plan
On February 25, 2008, the Compensation Committee of the Company’s Board of
Directors established 2008 performance goals for the Company’s executive
officers under the Company’s Executive Officers Variable Pay Plan, effective
January 1, 2005. Measured as a percentage of their 2008 base salaries, the
target and maximum variable pay available to these officers for achievement of
these goals in 2008 is as follows:

                      Variable Pay as Percentage     of 2008 Base Salary    
Target   Maximum
Anupam Narayan
    60 %     100 %
John M. Taffin
    30 %     50 %
Thomas L. McKeirnan
    30 %     50 %

 